DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
Claims 1-22 are pending (claim set as filed on 09/16/2022).

Election/Restrictions
Applicant’s election of Group I, drawn to the apparatus or product claims, in the reply filed on 09/16/2022 is acknowledged. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Method claims 10-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Therefore, only apparatus/product claims 1-9 are under examination.

Priority
	This application filed on 11/12/2019 has a provisional application no. 62/760,901 filed on 11/13/2018.

Drawings
	The drawings filed on 11/12/2019 have been accepted.
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 11/12/2019 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC §101, Subject Matter Eligibility
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 6-9 are rejected under 35 U.S.C. 101 because they are drawn to ineligible subject matter (based on the 2019 Revised Patent Subject Matter Eligibility Guidance).
STEP 1: Is the claim directed to a process, machine, manufacture, or a composition of matter?
YES, the claims are directed to a manufacture and/or a composition of matter.
Claim interpretation: the claims are to be first given their broadest 
reasonable interpretation (BRI) and as it is currently presented, the claims read on a naturally occurring organism in vivo tissue (see MPEP 2105 which states “If the broadest reasonable interpretation of the claimed invention as a whole encompasses a human organism, then a rejection under 35 U.S.C. 101 and AIA  sec. 33(a) must be made indicating that the claimed invention is directed to a human organism and is therefore nonstatutory subject matter”). In other words, in a basic sense, the claimed invention reads on a natural human nasal cavity (e.g., instant claim 3), a human cadaver model, in combination with respiratory lung system (e.g. claim 9) under the BRI standard.
STEP 2A:  PRONG ONE: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
YES, as noted in the claim interpretation above, the claims recite a naturally 
occurring product, or at least one that is substantially identical to a natural product, which falls under the judicial exception(s) of a law of nature or natural phenomenon (i.e. the claims are directed to a nature-based product).
PRONG TWO: Does the claim recite additional elements that integrate the judicial exception into a practical application?
NO, the language of the claims do not infer that it is markedly different than what occurs in nature. Ineligible nature-based products are either: (i) naturally occurring, or (ii) not naturally occurring but do not have a markedly different characteristics from any naturally occurring counterpart. Thus, the claims do not have a marked difference in regards to biological/pharmacological functions, chemical/physical properties, phenotype, or structure/form. Moreover, the guidance of the specification and in particular Figure 1 which illustrates a model body with upper and lower portions with an endogenous porous membrane that can culture olfactory epithelium cells, and thereby indicates that the claimed invention is intended to mimic a human nasal cavity. 

STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
NO, the claimed invention is directed to a law of nature and/or natural phenomenon (i.e. a nature-based product) without significantly more. Note the claimed term “artificial mucous layer” does not arise to a level of markedly different albeit being non-natural because the mucous layer is similar to what is produced by the body. Similarly, dependent claim limitations pertaining to, for example, pores, microfluidic system, or breathing system all broadly reads on naturally parts of the body such as the respiratory lung system as there is no special definition in the specification to limit or control the claim interpretation. Although, the instant specification does provide embodiments for in vitro models and synthetically produced mechanical systems/apparatuses, limitations from the specification are not imported into the claims. Examiner’s note: incorporating dependent claim 5 (not included in this rejection) pertaining to a synthetic silicone material into the base claim would remediate or overcome the subject matter eligibility rejection because said material is an additional element/limitation not found to occur in nature. Alternatively, it is suggested the claims reflect more in vitro synthetic structural limitations to clearly differentiate it from reading on a natural in vivo tissue. 

Therefore, the claims, as a whole, are considered as a manufacture or composition of matter directed to judicially recognized exceptions without amounting to significantly more from what occurs in nature and thus, are not eligible subject matter under 35 U.S.C. §101. 

Claim Rejections - 35 USC §103, Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Luber (US 2012/0085344 A1) in view of Lechanteur (The role of mucus in cell-based models used to screen mucosal drug delivery, 2018). 
Luber’s general disclosure relates to diseases and conditions affecting either paranasal sinuses or both the nasal cavity and the paranasal sinuses, in particular acute and chronic forms of rhinosinusitis (see ¶ [0002]). Luber is directed to intranasal drug delivery studies and a method for operating an aerosol inhalation device (nebulizer) and an aerosol inhalation device (see ¶ [0001], [0003]-[0005]). 
Regarding claim 1(a) pertaining to a model body, Luber teaches “a human nasal cast model based on the anatomical shapes and dimensions of the nasal cavity (claim 3) and the nasal passage was built from plastic (polyoxymethylen). In this model, the paranasal sinuses are simulated by 6 exchangeable glass bottles, 3 on either side, representing the frontal, maxillary, and sphenoid sinuses, respectively. Exchangeable, artificial ostiae of 10 mm length were used to connect the artificial sinus cavities to the nose model (i.e. separable upper and lower portions with connecting fluidic channels, claims 7-8). Moreover, the model has two openings representing artificial nostrils and one opening for the simulation of the pharynx which connects the nasal cavity with the trachea. The deposition model is also equipped with a pressure sensor inside the nasal cavity in order to determine the amplitude of the aerosol pressure pulsation. This model contains also silicone (claim 5) made inlays in the nasal cavities in order to mimic the narrow cross sectional areas of the nasal turbinates. These inlays have, like the human nose, a high filter efficiency and allow the comparison of various devices under more realistic conditions” (see ¶ [0120]-[0121]: A human nasal cast in-vitro model: Sinunasal Deposition Model). 
Luber discloses the “nasal cavity and the paranasal sinuses are lined with mucosa. Mucosae, or mucous membranes, are mucus covered epithelial linings. The mucosae of the nasal cavity and the paranasal sinuses are often affected by conditions such as allergies and infections, and the method of the present invention provides improved means to deliver aerosols comprising therapeutically useful active agents to these membranes” (see ¶ [0021]).
Regarding claim 9 pertaining to the breathing system, Luber teaches prototype electronic vibrating mesh nebulizer was modified to receive an external air flow which transports the aerosol via a flexible tube and with a vibration generator (see ¶ [0123]-[0124]). 
However, Luber does not teach: a biocompatible porous membrane positioned between the upper and lower model portions, the membrane configured for culturing olfactory epithelium cells thereon (claim 1(b) and claim 6); or an artificial mucous layer coating a surface (claims 2 and claim 4).
Lechanteur’s general disclosure relates to “artificial mucus may be used to supplement cell-based models but still proper identification and quantification are required. In this review, considerations regarding the relevance of mucus in the development of cell based epithelial and mucosal models mimicking the gastro-intestinal tract, the cervico-vaginal tract and the  respiratory tract, and the impact of mucus on the permeability mechanisms are addressed. From simple epithelial monolayers to more complex 3D structures, the impact of the presence of mucus for the extrapolation to the in vivo scenario is critically analyzed. Finally, an overview is provided on several techniques and methods to characterize the mucus layer over cell-based barriers, in order to intimately reproduce human mucosal layer and thereby, improve in vitro/in vivo correlation” (see abstract). 
Lechanteur discloses “For several decades now, various research groups have attempted to mimic in the laboratory different mucosal barriers in order to screen mucosal drug delivery. The most common approach has been the development of cell-based in vitro models, mostly as cell monolayers. Cellular models are usually constructed by seeding epithelial cells on top of semi-permeable membranes made out of polyester or polycarbonate and mounted in specific cell culture plates” (see page 51, left col., and page 56, right col.: Supplementation of cell-based mucosal models with artificial mucus). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a biocompatible porous membrane and artificial mucous layer such as taught by Lechanteur in the human nasal cast in-vitro model (Sinunasal Deposition Model) of Luber. The ordinary artisan would have been motivated to do so because Lechanteur suggests that advantages of using artificial mucus including: “allows overcoming the lack of mucus-producing ability of most of the common cell-based membrane models used in drug delivery studies. Also, the composition of artificial mucosal fluids can be clearly defined allowing to reduce bias induced by variable qualitative and quantitative production of mucin-producing cells that are highly dependent on stimuli during handling” (see Lechanteur at page 56, right col.: Supplementation of cell-based mucosal models with artificial mucus). Thus, the combination of a biocompatible porous membrane and an artificial mucous layer to an anatomical model of a nasal cavity would have been deemed (a) combining prior art elements according to known methods to yield predictable results (MPEP 2141 (III): Exemplary rationales). The ordinary artisan would have had a reasonable expectation of success because Luber desires a nasal model that mimics or represents the natural environment of the nasal cavity and both references are directed to drug delivery inhalation studies. Accordingly, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art pursuing a nasal model for in vitro inhalation studies.

Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653